Title: To Alexander Hamilton from Richard Morris, 20 May 1793
From: Morris, Richard
To: Hamilton, Alexander


New York, May 20, 1793. “I am favoured with your letter of the 8th. instant and am happy my conduct touching the Seized Gina. mett your Approbation.… I am Making up all my Accounts and Could forward them with the Abstracts this day but upon Examining I find that the whole Emoluments that Rest with me for 13 Months and 20 Days is only 526 dollrs. and 52 Cents. which will not Indemnify me for my Actual Expences in living in town for that time, but if you Approve I think I may be Saved. The Contingencies for printing, paper, &c, &c, &c, &c, in the whole if charged by Each particular will Amount to 317.45 Cts. This will Leave a Saving of 482.55 from the 800 Appropiated by the presidents Arrangement for the Contingencies of this State. My Attentions to those Expences has had Some Share in Increasing the Savings and if I should be Justified and permitted in the place of Chargeing the particular Contingencies to charge the 800 dollars as Allowed by the President for Contingencies of this State, it will do a little more than make me Whole for my Expences. I mention this to you as my friend if it can be done without Giveing you trouble I shall be glad, I do not mean that it Should produce Solicitation I had rather put up with the first loss. Your letter shall be my Guide. The Sooner the Better.…”
